Citation Nr: 0717582	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  02-08 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bipolar disorder, 
depressive type.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for Meniere's disease 
with hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and C. L.




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to June 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
July 2005 decision, the Board denied the appeal to reopen the 
claims for service connection for bipolar disorder, 
depressive type, and for Meniere's disease with hearing loss 
and tinnitus.  In the same decision, the Board remanded an 
appeal for service connection for post-traumatic stress 
disorder (PTSD) to the RO for additional development.  The 
PTSD claim remains on appeal; the RO has not yet returned 
that claim to the Board for adjudication.

The veteran appealed the Board's July 2005 decision denying 
reopening of claims for service connection for bipolar 
disorder and Meniere's disease to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2007, the 
Court granted a Joint Motion of the veteran and VA to vacate 
and remand the Board's decision with respect to those claims.

The appeals with respect to the reopening of the bipolar 
disorder and Meniere's disease claims are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The veteran is seeking to reopen claims of entitlement to 
service connection for bipolar disorder, depressive type, and 
for Meniere's disease with hearing loss and tinnitus.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that, in attempts to reopen claims subject to 
prior final denials, the Veterans Claims Assistance Act of 
2000 (VCAA) requires VA both to notify the claimant of the 
evidence and information that is necessary to reopen the 
claim, and to notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Court also found that, in order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for 
the denial in the prior decision, and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. 

In the December 2006 Joint Motion, the parties noted that VA 
had not fulfilled the notice requirements that the Court 
outlined in Kent.  In accordance with the Court's January 
2007 Order granting the Joint Motion, the Board will remand 
the issue on appeal to provide the veteran with the required 
information.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to comply with Kent v. Nicholson, 
20 Vet. App. 1 (2006), to include 
furnishing the veteran with a letter 
informing her of evidence and information 
that is necessary to reopen the claims 
for service connection for bipolar 
disorder, depressive type, and for 
Meniere's disease with hearing loss and 
tinnitus, and also informing her of the 
evidence and information that is 
necessary to substantiate those claims.  
In the letter, the RO should note the 
bases for the prior denial of those 
claims, and describe what evidence would 
be necessary to substantiate the element 
or elements required to establish service 
connection that were found insufficient 
in the previous denials.

2.  The RO should then review the claims 
file and determine if new and material 
evidence has been received to reopen the 
claims of service connection for bipolar 
disorder, depressive type, and for 
Meniere's disease with hearing loss and 
tinnitus, and, if so, whether service 
connection is warranted under a merits 
analysis.  If the RO's determination as 
to any question is adverse to the 
veteran, then the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



